Title: To George Washington from Timothy Pickering, 19 June 1795
From: Pickering, Timothy
To: Washington, George


          
            War Office June 19. 1795.
          
          The Secretary of War respectfully presents to the President the name of Mr George Clymer for one of the Commissioners to hold the treaty with the Creek Indians.
          Mr Fitzsimons, it is understood, will contest Mr Swanwick’s election for the city of Philadelphia.
          
          Mr John D. Cox is highly esteemed for his integrity and candour—his law-knowledge and sound judgement: But he is thought to be slow in conceiving, and particularly exposed to be led astray by artful, designing men.
          Mr Clymer possesses the requisite abilities, integrity, experience in business, and firmness.
          
            Timothy Pickering
          
        